
	
		I
		112th CONGRESS
		1st Session
		H. R. 880
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2011
			Mr. Herger (for
			 himself, Mr. Kind,
			 Mr. Reichert,
			 Mr. Dent, Mr. Graves of Missouri,
			 Mr. Harper, and
			 Mr. Paul) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the deduction for health insurance costs in computing self-employment
		  taxes.
	
	
		1.Short titleThis Act may be cited as the
			 Equity for Our Nation’s Self-Employed Act of
			 2011.
		2.Temporary
			 deduction for health insurance costs in computing self-employment taxes made
			 permanent
			(a)In
			 generalSubsection (l) of
			 section 162 of the Internal Revenue Code of 1986 is amended by striking
			 paragraph (4) and by redesignating paragraph (5) as paragraph (4).
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			
